         Case 1:20-cv-00847-PGG Document 24 Filed 02/18/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


3M Company, 3M Innovative Properties Company, and
3M Health Information Systems, Inc.,

                                    Plaintiffs,             Civil Action No. 1:20-cv-00847-PGG

       v.
                                                            JURY TRIAL DEMANDED
International Business Machines Corporation d/b/a
Watson Health,

                                    Defendant.



              NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs 3M

Company, 3M Innovative Properties Company, and 3M Health Information Systems, Inc.

(“Plaintiffs”), by and through their undersigned attorneys, hereby give notice of the voluntary

dismissal with prejudice of the above-captioned action against Defendant International Business

Machines Corporation d/b/a Watson Health (“Defendant”). Plaintiffs have filed their Notice of

Voluntary Dismissal With Prejudice before service by Defendant of either an answer or a motion

for summary judgment. See Fed. R. Civ. P. 41(a)(1)(A)(i).



       Dated: New York, New York
              February 18, 2020                       Respectfully submitted,


                                            AKIN GUMP STRAUSS HAUER & FELD LLP



                                                      BY:    /s/ Michael P. Kahn

                                                      Michael P. Kahn

                                                  1
Case 1:20-cv-00847-PGG Document 24 Filed 02/18/20 Page 2 of 2



                                  David M. Zensky
                                  Caitlin E. Olwell
                                  Brooks J. Kenyon
                                  AKIN GUMP STRAUSS HAUER & FELD LLP
                                  Bank of America Building
                                  One Bryant Park
                                  New York, NY 10036
                                  Telephone: 212.872.1000
                                  Fax: 212.872.1002
                                  mkahn@akingump.com
                                  dzensky@akingump.com
                                  colwell@akingump.com
                                  bkenyon@akingump.com


                                  Attorneys for Plaintiffs 3M Company, 3M
                                  Innovative Properties Company, and 3M
                                  Health Information Systems, Inc.




                              2
